Exhibit 10.1
 

[augme.jpg]
Robert F. Hussey
Chief Executive Officer
rhussey@hipcricket.com
Office: 646.376.7794
Mobile: 516.313.7205

January 18, 2013
VIA EMAIL


Ms. Robbee Minicola


Subject: Membership on the Board of Directors of Augme Technologies, Inc.


Dear Robbee:


I am pleased to inform you that the Board of Directors of Augme Technologies,
Inc. (the “Board”) voted unanimously to approve your appointment to the Board
effective January 21, 2013.


As discussed, in addition to your general duties as a member of the Board, you
will make reasonable efforts to assist in operational review, business related
introductions, financial related matters, mergers & acquisitions and general
corporate advice.


The Board also approved the following compensation package:


●
You will receive a warrant grant of 300,000 unregistered warrants of common
stock of the Company at an exercise price of is not less than the closing price
for Company stock on the date of Board approval of your appointment to the
Board, which warrants will vest 1/36th per month with a term of five (5) years,
per the terms and conditions of the Company’s Warrant agreement (which agreement
includes accelerated vesting upon a Change in Control of the Company).



●
In the event of a Transaction that closes while you are a member of the Board or
during the six-month period following your removal from the Board, the Company
shall compensate you in the event of a Transaction that closes while you are a
member of the Board or during the six-month period following your removal from
the Board:



(a) you will receive a flat fee equal to one percent (1%) of the Aggregate
Consideration of the net receivable by the Company or the Company's shareholders
exclusive of any associated costs or related expenses in connection with such
Transaction (the “Transaction Fee”) over and above [$75,000,000]. For purposes
of the previous sentence, (i) "Transaction" shall mean any transaction or
related series or combination of transactions whereby, directly or indirectly,
control of the Company or all or substantially all of the Company's business or
assets is acquired in a sale or exchange of stock, merger, consolidation or
other business combination, sale or exclusive license of assets or similar
transaction(s); and (ii) "Aggregate Consideration" shall mean (a) the amount of
all consideration (whether in the form of cash, securities, or other property)
directly or indirectly received or receivable by the Company or its shareholders
in any Transaction, including any amounts committed by any party to a
Transaction to be paid to the Company after any closing date (provided that the
Transaction Fee shall not be payable unless and until such time as such
committed, conditioned or contingent consideration is actually received by the
Company) plus (b) options, warrants or other securities conferring the option to
invest additional capital by any party to a Transaction (provided that the
Transaction Fee shall not be payable unless and until such time as such options,
warrants or other securities result in consideration actually being received by
the Company), plus (c) without duplication, the total amount of indebtedness
assumed by, repaid, refinanced or otherwise transferred (or any commitment to do
so) in connection with a Transaction.
 
 

--------------------------------------------------------------------------------

 
 
●
You will be entitled to reimbursement for reasonable out of pocket expenses
related to your service for the Board, subject to the terms and conditions of
the Company’s expense reimbursement policies, including the requirement that you
provide an appropriate receipt for each expenditure for which reimbursement is
sought.



* * *
 
 
 

--------------------------------------------------------------------------------

 
 
This is an important time in the life of the Company and we hope you chose to
accept this appointment.




Very truly yours,




/s/ Robert F. Hussey
Robert F. Hussey
Chief Executive Officer
Augme Technologies, Inc.






ACCEPTED BY:




/s/ Robbee Minicola
Robbee Minicola








cc: Board of Directors, Augme Technologies, Inc.